 


114 HR 2309 IH: Freedom from Discrimination in Credit Act of 2015
U.S. House of Representatives
2015-05-13
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I 
114th CONGRESS
1st Session
H. R. 2309 
IN THE HOUSE OF REPRESENTATIVES 
 
May 13, 2015 
Mr. Israel (for himself, Ms. Judy Chu of California, Ms. Hahn, Mr. Blumenauer, Mr. Swalwell of California, Ms. Schakowsky, Ms. Tsongas, Mr. Ellison, Ms. Wasserman Schultz, Mr. Peters, Mr. Sean Patrick Maloney of New York, Mr. Grijalva, Ms. Clarke of New York, Mrs. Davis of California, Mrs. Carolyn B. Maloney of New York, Mr. Delaney, Mr. Polis, Mr. Fattah, Mr. Cicilline, Mr. Sherman, Mr. Connolly, Ms. Speier, Ms. Norton, Mr. Cárdenas, Mr. Rangel, Ms. DelBene, Mrs. Watson Coleman, Mr. Ted Lieu of California, Ms. Lee, Mr. Farr, Mr. Langevin, Ms. Pingree, Ms. Wilson of Florida, Mr. Himes, Mr. McDermott, Ms. Adams, Mr. Pocan, Mr. Nadler, Mr. Lowenthal, Mr. Crowley, and Ms. Roybal-Allard) introduced the following bill; which was referred to the Committee on Financial Services
 
A BILL 
To amend the Equal Credit Opportunity Act to prohibit discrimination on account of sexual orientation or gender identity when extending credit. 
 
 
1.Short titleThis Act may be cited as the Freedom from Discrimination in Credit Act of 2015. 2.Prohibition against discrimination on account of sexual orientation or gender identitySubsection (a)(1) of section 701 of the Equal Credit Opportunity Act (15 U.S.C. 1691) is amended, by striking on the basis of race, color, religion, national origin, sex or marital status, and inserting on the basis of actual or perceived race, color, religion, national origin, sex, sexual orientation, gender identity, or marital status,.  
3.DefinitionsSection 702 of the Equal Credit Opportunity Act (15 U.S.C. 1691a) is amended— (1)by redesignating subsections (f) and (g) as subsections (g) and (i), respectively; 
(2)by inserting after subsection (e) the following new subsections:  (f)The term gender identity means the gender-related identity, appearance, or mannerisms or other gender-related characteristics of an individual, with or without regard to the individual’s designated sex at birth. ; and 
(3)by inserting after subsection (g), as so redesignated, the following:  (h)The term sexual orientation means homosexuality, heterosexuality, or bisexuality.. 
 
